Citation Nr: 0534870	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  93-06 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from June 1977 to 
July 1985.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Reno, Nevada.

The Board decision in March 1999 reopened the veteran's claim 
of service connection for an acquired psychiatric disorder 
and remanded the matter to the RO for de novo adjudication.  
The case was returned to the Board, and in February 2004, the 
Board remanded the case to the RO again for further 
development.  The RO recently returned the case to the Board.
 

FINDING OF FACT

There is no competent evidence associating a chronic acquired 
psychiatric disorder, to include schizophrenia, to the 
veteran's military service on any basis.   


CONCLUSION OF LAW

A chronic acquired psychiatric disorder was not incurred in 
or aggravated by active service and a psychosis may not be 
presumed to have been incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002), 
38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), was enacted on 
November 9, 2000, after the appellant filed this claim.  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

Regarding the reopened claim of entitlement to service 
connection for a psychiatric disorder, the March 1999 and 
April 2004 Board remands, the December 1999 and  April 2001 
supplemental statements of the case apprised the appellant of 
the information and evidence needed to substantiate his 
claim, the laws applicable in adjudicating the appeal, and 
the reasons and bases for VA's decision.  Furthermore, these 
documents outline the specific evidence that was considered 
when the determinations were made.  In addition, the January 
2005 letter informed the appellant of the provisions of the 
VCAA and advised him to identify any evidence in support of 
this claim that had not been obtained.   

Collectively the correspondence advised him of the evidence 
he needed to submit to show that he was entitled to service 
connection.  The January 2005 letter specifically informed 
him that VA would obtain pertinent federal records.  He was 
informed that VA would also make reasonable efforts to obtain 
any identified private medical evidence.  As such, the Board 
finds that the correspondence VA issued satisfied VA's duty 
to notify the appellant of the information and evidence 
necessary to substantiate her claim as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The CAVC decision in Pelegrini v. Principi, 18 Vet. App 112 
(2004) (replacing Pelegrini v. Principi, 17 Vet. App. 412 
(2004)) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
VCAA notice in this case was not provided to the appellant 
prior to the initial AOJ adjudication and as a result the 
timing of the notice does not comply with the express 
requirements of the law as discussed in Pelegrini.  However 
that decision did not prevent the Board from finding that the 
timing defect was nothing more than harmless error and as 
such not prejudicial to the claimant.  As explained below the 
Board concludes that the applicable notice and duty to assist 
requirements have been substantially met in this case.

The CAVC in Pelegrini also held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the appellant was provided 
every opportunity to identify and submit evidence in support 
of his claim, and this included numerous opportunities to 
complete an examination that was requested pursuant to the 
Court remand in this case.  See also, VAOPGCPREC 01-04.  
Collectively the correspondence that was VCAA specific or the 
more general duty to assist variety provided him the 
opportunity to submit any additional evidence he had in 
support of this claim.  The Board notes that the January 2005 
letter had a specific reference on page 1 that invited him to 
submit any evidence he had that pertained to this claim, 
which is essentially a statement of the fourth content 
element. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been satisfied.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005) noting the factors of essential fairness of the 
adjudication and whether the claimant had a meaningful 
opportunity to participate effectively in the processing of 
the claim are relevant where VCAA notice occurs after the 
initial adjudication.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include obtaining a medical 
opinion when such an opinion is necessary to make a decision 
on the claim.  VA obtained private medical records, service 
medical records and VA medical records, as well as the 
information the Social Security Administration (SSA) 
considered in decided his entitlement to disability benefits.  
However, the issue of the appellant's entitlement to service 
connection did turn on a current medical examination/opinion.

In this regard, pursuant to the Board remand in March 1999, 
the RO sent the veteran a notice in May 1999 to his current 
Las Vegas, Nevada, address of a scheduled VA examination, 
after returned mail that was directed to his previous record 
address.  A June 1999 RO letter to the veteran advised him 
that notice of his failure to report for the examination had 
been received.  An examination was rescheduled for September 
1999 and he was advised of the time, place and the examiner 
by letter in August 1999.  A report of contact in September 
1999 shows he expressed concern that he would not be able to 
fully understand the examiner and it was agreed that the 
examination would be rescheduled.  The examination 
rescheduled in October 1999 was not completed on account of 
the veteran's refusal to complete a form requested by the 
examiner.  Several attempts were made to reschedule the 
examination, but he did not complete the examination.  
Thereafter, the RO sent him a letter in October 1999 
outlining the recent attempts to complete examinations and 
the importance of his cooperation and duty to assist.  His 
response in November 1999 asserted, in essence, that VA had 
not afforded appropriate accommodation for his "handicap" 
in scheduling the examinations.  The Board notes that SSA 
records included the veterans executed consent to release 
information in August 1995 to a vocational rehabilitation 
bureau.  He signed a release for SSA to obtain such records 
in March 1998, apparently without complaint in each instance.  

VA sent the veteran a notice in February 2000 at his current 
address of the decision to reschedule an examination.  He did 
not report for the examination as scheduled in March 2000, 
and his letter to the RO listed failures in the RO duty to 
accommodate his disability and request for at least a 30-day 
notice.  According to the record, he did report for 
examination in January 2001, but was not seen because of 
failure to complete paperwork the physician requested.  This 
was the same physician who was to have performed the 
examination in October 1999.   However, VA clinical records 
showing his clinic visits for other medical treatment through 
mid 2004 indicate his dyslexia and dysgraphia was noted, that 
he was cooperative in various examinations, that in October 
2003 he was given forms to fill out by clinical personnel to 
change the location for his ongoing treatment, which he had 
requested.  It was also noted in March 2001 that he was given 
instructions and verbalized understanding to keep 
appointments, and to take and use medication as prescribed.  
In May 2004 he was given instructions and verbalized 
understanding of following a plan for care.  There was no 
complaint recorded regarding completion of any forms, 
understanding instructions or of any inability to comply with 
instructions.  His current Las Vegas, Nevada address appeared 
in correspondence he mailed to the RO and in the 
electronically reproduced clinical records.    
  
The record shows that VA correspondence mailed to the veteran 
in January 2005, the VCAA notice letter, was returned with a 
label affixed indicating "BOX CLOSED UNABLE TO FORWARD".  
Subsequent information from SSA indicated that his payments 
were discontinued on account of prisoner status.  The SSA 
information showed the same post office box address for the 
veteran as reflected in VA records.  However, a VA summary of 
actions to locate the veteran dated in June 2005 shows that 
prisoner status was not confirmed through a search of 
available database information.  There was no other address 
for the veteran.



The appellant has not corresponded with VA since March 2004, 
when he responded to the recent Board remand.  VA has insured 
that relevant correspondence was correctly mailed.  Documents 
returned to VA in January 2005 were not remailed since there 
was no other address for the veteran in either VA clinic 
records or SSA records.   An appellant bears the burden of 
keeping VA apprised of their whereabouts and, where the 
appellant does not, "there is no burden on the part of the 
VA to turn up heaven and earth" to find them.  This is not a 
situation where there are multiple active addresses in VA 
databases so that additional attempts should be made in this 
case to insure that the VA meets its notice and duty to 
assist obligations.  Hyson v. Brown, 5 Vet. App. 262, 265 
(1993).  See also Crain, 17 Vet. App. at 185.  Furthermore, 
the appellant should recognize that the duty to assist is not 
always a one-way street.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  It appears from the record that the veteran 
was selective in voicing his reluctance to sign forms needed 
to conduct an examination when he completed SSA requests 
without any apparent difficulty.  Nor did he indicate such 
difficulty when he was given forms to complete to change is 
VA treatment location.   Furthermore, he gave excuses for not 
completing a VA psychiatric evaluation based on an inability 
to understand the examiner, but he verbalized no difficulty 
understanding SSA examiners, examiners in VA clinical records 
or their instructions, according to the contemporaneous 
outpatient record the RO obtained.

Thus the Board finds the development is adequate when read in 
its entirety and that it satisfied the directive in the 
remand order and the obligations established in the VCAA.  In 
summary, the Board finds that reasonable efforts have been 
made to assist the appellant in obtaining evidence necessary 
to substantiate the claim for service connection.  VA's duty 
to assist the appellant in the development of the claim has 
been satisfied and the Board will turn to a discussion of the 
issue on the merits.


Analysis

The basic three requirements for prevailing on a claim for 
service connection are (1) competent evidence of a current 
disability (a medical diagnosis) Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence) Layno v. Brown, 6 
Vet. App. 465, 469 (1994); Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991); and (3) a nexus between the in-service 
disease or injury and the current disability (medical 
evidence) Grottveit v. Brown, 5 Vet. App. 91. 93 (1993).  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Regarding a psychiatric disability the Board notes initially 
that the veteran meets the first requirement.  However he 
fails to meet the remaining requirements.  The Board must 
observe that the veteran is not competent to address issues 
of medical causation or etiology.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Similarly, the Board is not 
competent to supplement the record with its own 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991).  

Here the service medical records show the report of a 
December 1976 service entrance medical examination found a 
normal psychiatric status.  An August 1983 memorandum from a 
clinical psychologist noted the veteran underwent 
psychological testing and a clinical interview in July and 
August 1983, and that although the veteran manifested 
personality traits of compulsiveness, rigidity, and passive 
aggressiveness, a diagnosis of a character behavior disorder 
was not warranted at that time.  An April 1984 memorandum 
from a mental health clinic physician noted that the veteran 
was seen for reevaluation in March 1984 at which time he 
showed personality traits of compulsiveness, rigidity, and 
passive aggressiveness, although these behaviors still did 
not warrant a diagnosis of a character behavior disorder.

An August 1984 letter from a representative of the Air Force 
Inspector General to the veteran indicated that an 
investigation was conducted as a result of his allegation 
that the Security Police Squadron retaliated against him for 
contacting the Inspector General and other agencies for 
assistance.  The veteran was advised that his allegation 
could not be substantiated and that he was sent for a mental 
health evaluation solely as the result of his irrational 
behavior.  A December 1984 memorandum by the veteran's 
commanding officer, requesting a mental health evaluation of 
the veteran, referred to his demanding and rude behavior 
during various incidents and that he had been administered a 
letter of reprimand by his supervisor.  

The report of a January 1985 mental health evaluation shows 
that the veteran's highest level of adaptive functioning 
during the previous year was fair.  This report shows an Axis 
II diagnosis of narcissistic personality traits.  A February 
1985 memorandum from a physician indicates that veteran was 
evaluated during the previous month.  The examiner concurred 
with a previous assessment that the veteran did not have a 
mental illness or personality disorder that could be 
diagnosed at that time.

The report of a March 1985 mental health evaluation, noted 
that the veteran had been hospitalized due to unholstering 
his gun while making a routine traffic stop.  While being 
interviewed, he initially appeared overwhelmed and acutely 
paranoid, but subsequently regained his composure and 
returned to the markedly defensive and litigious style that 
he had previously exhibited.  There was no Axis I diagnosis 
and the examiner rendered an Axis II diagnosis of paranoid 
personality disorder.  The March 1985 Personnel Reliability 
Certificate shows that the veteran was permanently 
decertified from the performance of certain duties based upon 
the results of a mental health evaluation that was completed 
in March 1985.

At a May 1985 hearing, a clinical psychologist stated that a 
diagnosis of narcissistic personality features was initially 
reported for the veteran, but that after examining him 
following his hospitalization, the revised diagnosis was 
paranoid personality disorder.

The records from Southern Nevada Adult Mental Health Services 
dated late in 1985 showed it was felt that the veteran 
probably suffered from paranoid personality disorder, based 
on the limited contact with the veteran.  The records from 
the Nevada Bureau of Vocational Rehabilitation show an April 
1986 interview had the Axis I diagnosis of adjustment 
disorder with depression and the Axis II diagnoses were 
paranoid personality disorder as well as obsessive compulsive 
personality disorder.

In February 1987, RH, M.D., stated that on examination in 
February 1987, the veteran was alert, very guarded, and 
suspicious.  His mood was euthymic and his affect was stable 
and appropriate.  The veteran's thought process was mildly 
tangential and he denied hallucinations, suicidal or 
assaultive ideation, and ideas of
reference.  The examiner noted that the veteran was oriented 
to three spheres, but his long-term memory and judgment were 
partly affected by his paranoia.  The examiner also indicated 
the existence of a question as to the appropriate diagnosis 
of the veteran's disorder.  The physician concluded that a 
diagnosis between
paranoid disorder and paranoid personality disorder rested on 
whether persistent persecutory underlying delusions were 
present.

On a May 1988 VA examination, the veteran was alert and 
oriented to three spheres.  His mood was guarded and anxious 
and his affect was appropriate to mood.  The veteran denied 
experiencing any hallucinations and the delusions
he reported appeared to simply be complaints about 
discrimination rather than actual paranoid delusions.  His 
judgment was disturbed primarily due to his description of 
being discriminated against and his insight was impaired.  An 
Axis II diagnosis of paranoid personality disorder was 
recorded.  The board of two
psychiatrists indicated that the veteran probably had a 
personality disorder rather than paranoid delusional disorder 
because personality disorders can develop in early adulthood 
and the veteran's disorder developed, or at least increased 
in severity, during service.  In addition, the veteran did 
not manifest the criteria for paranoid delusional syndrome as 
he did not describe a persistent delusion.

The records received from the SSA show a decision in April 
1989 found the veteran disabled from a mixed personality 
disorder.   A July 1988 psychiatric evaluation showed the 
military diagnosis of paranoid personality disorder was noted 
and that the current diagnosis was personality disorder, with 
the examiner's preference to defend obsessive compulsive 
personality.  There was a September 1988 psychological 
staffing report that noted it was the apparent conclusion of 
examiners that the veteran suffered from a personality 
disorder, with paranoid personality and obsessive compulsive 
personality being equally appropriate labels.  A second 
staffing report in December 1988 noted the military reports 
were reviewed and the diagnoses reported therein were 
concurred with.  It was also noted that obsessive compulsive 
personality disorder would also be a defensible diagnosis.   

A  January 1990 letter from DWB indicates that the veteran 
was deemed  "handicapped" as defined in the provisions of 34 
C.F.R. § 104.3(j), but that the extent to which he was 
handicapped in the area of learning had not been determined.  
An undated letter from a university notes that the veteran 
had a reading disability caused by an organic dysfunction 
that was of sufficient severity to prevent him from reading 
printed material in a normal manner.

The records from Southern Nevada Adult Mental Health Services 
show that in October 1991, the veteran was alert and oriented 
as to his circumstances.  His speech was very controlled, 
rigid, and precise.  At that time, the veteran experienced 
hallucinations, delusions, agitation, paranoia, and fear.  An 
Axis I diagnosis of atypical psychosis was recorded.  The 
veteran was hospitalized in
December 1991 at which time his affect was somewhat 
constrained and tense.  He was quite organized in his 
thoughts and intent on being coherent, logical, and precise.  
There was no evidence of any organic decompensation or 
dysfunction and the veteran denied any suicidal or homicidal 
ideation.  The examiner rendered an
Axis I diagnosis of paranoid psychosis and an Axis II 
diagnosis of mixed personality disorder with paranoid and 
obsessive compulsive features.  The veteran was readmitted to 
the inpatient unit and at discharge, a diagnosis of 
personality disorder, paranoid type, was recorded.  A January 
1992 psychological assessment indicates that the veteran had 
an obsessive compulsive personality disorder.  

A June 1992 VA clinical record showed the diagnosis of 
probable paranoid personality disorder.  An August 1992 VA 
mental health clinic record reported that the veteran was 
severely disabled and experienced marked delusions of a 
paranoid nature.  An August 1992 assessment contained in the 
SSA records showed the diagnosis of paranoid schizophrenia.

During his October 1992 personal hearing, the veteran 
testified that he had been diagnosed with learning 
disabilities, specifically dyslexia and dysgraphia.  The 
veteran further stated that he had been diagnosed with 
paranoid personality disorder
less than one month following an examination in which no 
disorder was found and that the development of paranoid 
personality disorder in such a short period of time was 
impossible.  He stated that he had not been offered 
rehabilitation or any other form of treatment following the 
diagnosis of his personality disorder.

The SSA records included a July 1995 social worker assessment 
showing the Axis I diagnosis of occupational problem and the 
Axis II diagnosis of rule out personality disorder, not 
otherwise specified.  A February 1997 statement from a 
psychologist requested an assessment of the veteran to 
determine if factors other than a learning disability were 
responsible for low achievement scores in selected areas 
found on evaluation in the 1980's.   More recent VA clinical 
records dated through 2004 mention the veteran being 
depressed but there is no psychiatric evaluation or formal 
diagnosis in the record.

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); see Elkins v. Gober, 229 F. 3d 1369 
(Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. 
Cir. 1997) (and cases cited therein); Guimond v. Brown, 6 
Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 
161 (1993).  Nothing in the record presents competent medical 
nexus evidence to link an acquired psychiatric disability to 
the veteran's military service on either a direct or 
presumptive basis.  Moreover, the VCAA duty to assist 
regarding the necessity of a medical examination/opinion does 
not attach where as here a veteran simply relates a disorder 
to military service and there is no medical opinion relating 
it to service or other competent evidence he suffered an 
event or injury that may be associated with symptoms he 
reported.  See Duenas v. Principi, 18 Vet. App. 514, 519-20 
(2004).  

His failure to cooperate deprived the Board of evidence that 
could assist in the informed determination of his claim, in 
particular in light of the SSA reports that included 
competent psychiatric evaluations that concurred in the 
diagnosis of personality disorder during and subsequent to 
military service.    The SSA reports show a consistent 
diagnostic formulation of personality disorder for the 
veteran's presentation and concurred with the military 
evaluations.  A personality disorder is not an injury or 
disease for VA compensation purposes and as such cannot be 
aggravated.  38 C.F.R. §§ 3.303(c), 3.306(a).  However, the 
Board reviewed the claim based on the evidence of record, but 
his failure to cooperate prevented consideration of 38 C.F.R. 
§ 4.125(b) since there was no competent evidence to support a 
conclusion that he had a superimposed  acquired psychiatric 
disorder as a result of military service.  38 C.F.R. § 3.655.  
As noted previously, the Board must rely on independent 
medical evidence and cannot substitute its own 
unsubstantiated medical conclusions.  Thus, simply put, in 
view of the evidentiary record, and with application of all 
pertinent governing criteria, the Board finds there is no 
basis upon which to predicate a grant of entitlement to 
service connection for any of the claimed psychiatric 
disability in light of the competent evidence of record.  
38U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. 
§§ 3.303, 3.306, 3.307, 3.309.  


ORDER

Service connection for a chronic acquired psychiatric 
disorder is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


